Citation Nr: 1127743	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1961 to June 1964.  The Veteran died on March [redacted], 2004.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO), which in pertinent part, denied the benefit sought on appeal.

While the December 2005 RO decision addressed the matter on a de novo basis, for purposes of establishing jurisdiction, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 1380 (Fed. Cir 1996).   The Board has re-characterized the issue accordingly to reflect the procedural status of the previously denied claim.

It is noted as a matter of history that the appellant's claim for service connection for cause of the Veteran's death was originally denied in a July 2004 rating decision, because there was no evidence that the Veteran's cause of death was related to his service or his service connected disability.  The appellant did not appeal the RO's decision, and it became final.  The appellant sought to reopen her claim in September 2005. 

The matter on appeal was previously before the Board twice.  In an April 2009 decision, the Board denied the appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, and remanded the instant matter to the Agency of Original Jurisdiction (AOJ).  The purposes of the remand were to ask the AOJ to send the appellant a corrective notice letter in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) and to provide the appellant with another opportunity to submit more information or evidence pertinent to the claim.  Specifically, the Board instructed that the AOJ ask the appellant to provide a new VA Form 21-4142, Authorization and Consent to Release Information to VA, for the medical provider who conducted the March 2004 autopsy on the Veteran.  The AOJ failed to specifically ask the appellant's assistance in obtaining the March 2004 autopsy report.  

In June 2010, the Board remanded the matter again for compliance with its April 2009 remand directives and to obtain a VA medical opinion to determine whether the Veteran's service-connected seizure disorder contributed to his cause of death.  The record reflects that the March 2004 autopsy report has been associated with the claims folder and a September 2010 VA medical opinion has been obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the claim for service connection for cause of the Veteran's death, because the evidence did not show that the cause of the Veteran's death was related to service or to his service connected disability.  The appellant did not appeal that decision, and it became final. 

2.  Since July 2004, none of the additional evidence received relates to an unestablished fact that is necessary to substantiate the claim of service connection for the cause of the Veteran's death.  VA has not received evidence that tends to show the cause of the Veteran's death, was manifested during service, within the first year following separation from service, or shown to be causally related to any aspect of his period of service, including his service-connected seizure disorder.  


CONCLUSIONS OF LAW

1.  The RO's July 2004 decision that denied the claim of service connection for cause of the Veteran's death became final.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the RO's July 2004 decision, VA has not received new and material evidence to reopen the claim for service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant, which information and evidence VA will seek to provide, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U. S. Court of Appeals for Veterans Claims (Court) found that when adjudicating a claim for DIC (Dependency and Indemnity Compensation) (including a claim for entitlement to service connection for the cause of the Veteran's death).  For a claim of DIC, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent a notice letter to the appellant in September 2005.  She was informed about what evidence is required to substantiate her DIC claim and of what her and VA's respective duties were for obtaining evidence.  In a December 2009 letter, VA also notified the appellant of what constituted "new" and "material" evidence pertaining to her claim for service connection for the cause of the Veteran's death.  See Kent, 20 Vet. App. at 9.  In addition, the letter informed the appellant on how it determines the effective date for the award of benefits if service connection is to be awarded consistent with the holding in Dingess.  

Although the December 2009 notice letter was sent after the December 2005 adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Kent, supra, and after the additional notices were provided the case was readjudicated and an April 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

As to VA's duty to assist the appellant with obtaining evidence necessary to substantiate a claim, under 38 U.S.C.A. § 5103A, in this case VA has associated with the record copies of the Veteran's service treatment records, available post-service medical records identified by the appellant, the certificate of death for the Veteran, and various statements submitted by the appellant.  VA did obtain two VA medical opinions regarding the Veteran's cause of death dated in April 2006 and September 2009.  There is no indication from the claims file of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

Accordingly, the Board finds that no prejudice to the appellant will result from an adjudication of the matter on appeal.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).




2.  Application to Reopen the Claim Based on New and Material Evidence

The appellant seeks to reopen a claim of service connection for the cause of the Veteran's death.  

Prior to the current claim on appeal, the appellant's claim for service connection was denied by the RO in a July 2004 rating decision.  The appellant did not appeal, and the rating decision became final.  38 C.F.R. § 20.1103.  In September 2005, the appellant initiated the current claim on appeal.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Before reaching the underlying claim of entitlement to service connection, the Board must first determine whether new and material evidence has been presented to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

Under current VA law, "new" evidence is defined as evidence that has not been previously submitted to the agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since the last final disallowance of a claim on any basis for its newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence received subsequent to the last final decision in this case is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

In determining whether any new evidence has been received that relates to an unestablished fact necessary to substantiate the claim, a review of the rules for establishing service connection are useful.  

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).  A service-connected disability is the contributory cause of death when the disability is shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Service connection may also be established for the cause of a veteran's death, when the death causing condition is found to be related to service.  In order to grant service connection for the disability that caused the Veteran's death, there must be evidence proving that the disability was related to service.  To prevail there would have to be medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the disability that resulted in the Veteran's death. 

In this case, prior to the RO's decision at issue in the current appeal, in July 2004 the RO denied the appellant's claim for service connection for the cause of the Veteran's death, because the record failed to show that the Veteran's cause of death was related to his service or to his service connected disability.  Essentially, the RO did not receive evidence showing that the condition listed as causing the Veteran's death, arteriosclerotic and hypertensive heart disease, was related to his service or his service-connected seizure disorder.  The appellant did not initiate an appeal and the July 2004 decision became final because the appellant failed to perfect a timely appeal to the Board.  38 U.S.C.A. § 7105(b) and (c).  

A review of the facts available at the time of the last final decision in July 2004 is useful in applying the rules to reopen a claim.  The official certificate of death shows that the Veteran died in March 2004.  In the certificate, it was recorded that the immediate cause of death was arteriosclerotic and hypertensive heart disease.  It is indicated that an autopsy was performed, but the report of the autopsy results had not yet been associated with claims folder.  

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis for heart disease or hypertension.  These treatment records reflect three blood pressure readings (BPR) during service - 120/70 in June 1961, 126/78 in February 1963, and 130/48 in June 1964.  The report of the June 1964 examination prior to separation shows the Veteran's heart and vascular system were evaluated as normal, and on the associated report of medical history, the Veteran did not mark any symptoms indicative of heart disease or hypertension.  It was noted on both separation reports that the Veteran had a history of epilepsy, with an onset in service.  

Post-service treatment records include the following:  a report of a June 1977 VA examination; VA treatment records from March 1997 to December 2001; the report of an April 2002 VA examination; and the statements associated with the Veteran's application for higher evaluation for service-connected seizure disorder.  Essentially, these treatment records show the Veteran complained of small daily seizures.  He was also diagnosed with hypertension in 1997, and later he was diagnosed with hyperlipidemia and waldenstrom's macroglobulemia.  The reports of an August 2000 electroencephalography test showed abnormal results and a March 2001 stress test revealed normal results.  The record also contained the Veterans and his wife's statements that his seizure disorder had worsened since 2002. 

All of this was on file at the time of the last final decision in July 2004.  In order for the Board to reopen the appellant's claim for service connection, the Board must find that there is some new and material evidence submitted since July 2004.   To be "new", this evidence must not be redundant of that which was already on file in 2004.  To be "material", this new evidence must relate to an unestablished fact necessary to substantiate the claim.  Here, that unestablished fact is evidence that the cause of the Veteran's death is causally related to his service, or that the Veteran's service-connected seizure disorder caused or contributed substantially and materially to his death.  Further, this new and material evidence must raise a reasonable possibility of substantiating the claim. 

Since July 2004, the RO received the following evidence in conjunction with the appellant's claim: additional VA and private treatment records prior to and at the time of the Veteran's death; an April 2004 autopsy report; the reports of an April 2006 and a September 2010 VA medical opinions; and various statements from the appellant.  

The additional VA and private treatment records continue to show that the Veteran sought treatment for seizure disorder, hypertension, hyperlipidemia, waldenstrom's macroglobulemia and a myopathy disease.  An October 2002 VA pulmonary consultation report shows that the Veteran complained of rapid pulse with only walking a short distance.  It was noted that a CT chest scan showed evidence of asbestos exposure.  The VA pulmonologist found that the Veteran's oxygen test did not reveal hypoxemia.  It was recommended that the Veteran be evaluated by cardiology.  Several of the VA and private treatment records from 2003 show that the Veteran's cardiovascular system was evaluated with a regular rate and rhythm without murmurs, rubs or gallops.  A September 2003 private treatment record noted that the Veteran's myopathy presented significant medical complications.  The myopathy was thought be related to the Veteran's macroglobulemia.  See a private treatment record dated December 2003.  The private treatment records at the time of the Veteran's death show he had cardiac arrest.  See March 2004 treatment records from East Pasco Medical Center.  

The April 2004 autopsy report made following the Veteran's death shows that the examining physician concluded that the Veteran died as a result of a cardiac arrhtymia induced by arteriosclerotic and hypertensive heart disease.  It also provided final anatomic diagnoses of left ventricle hypertrophy and dilation, atrophic left kidney, and a history of waldenstrom's macroglobulemia.  

The RO obtained a VA medical opinion in April 2006 that addressed the question of whether the Veteran's cause of death was causally related to inservice asbestos exposure.  The VA examiner answered this question in the negative.  The VA examiner noted that while there was medical evidence of diaphragmatic pleural calcification, there was no evidence of any asbestos parenchyma involvement.  The VA examiner concluded that the Veteran's inservice asbestos exposure did not cause or contribute to his death.  

In September 2010, pursuant to the Board's June 2010 remand directive, the AMC obtain another medical opinion that addressed whether the condition that caused the Veteran's death was related to his period of active service, or whether his service-connected seizure disorder caused or contributed substantially or materially to the condition that was the cause of his death.  Based on a review of the claims folder, the examiner concluded that it was less likely than not that the cause of the Veteran's death (diagnosis of arteriosclerotic and hypertensive heart disease) was related to his period of active service.  The examiner noted that there was no evidence of any vascular heart disease or hypertension in the Veteran's service treatment records.  The examiner also concluded that it is less likely than not that the Veteran's service-connected seizure disorder caused or contributed substantially or materially to the cause of the Veteran's death, and that his seizure disorder did not combine with other disorders to cause his death.  The examiner noted that seizure disorders do not cause or aggravate arteriosclerotic or hypertensive heart disease, because seizures do not damage the arteries of the heart.  The examiner also noted that prolonged Dilantin therapy does not damage the arteries of the heart and lead to arteriosclerotic or hypertensive heart disease.  Last, the examiner stated that it was less likely than not that the Veteran's service-connected seizure disorder was so severe that it weakened his heart, and in turn, led to his death. 

Finally, the RO has also received statements from the appellant, in which she has raised several additional contentions pertaining to her claim.  The appellant asserted that the cause of the Veteran's death is related to his inservice exposure to asbestos.  She contends that the Veteran's exposure to asbestos while he was a paratrooper in service damaged his lung, and led to his heart problems.  In the alternative, she has asserted that the Veteran's cause of death is related to his service-connected seizure disorder.  Specifically, she asserts that his seizure disorder, including the medication (Dilantin), which he was taking to treat his disorder, weakened his heart, and it ultimately, resulted in his death.  The appellant has also provided statements indicating that she observed that the Veteran had suffered from more frequent petit mal seizures since January 2004 and prior to his death, at time when the Veteran's seizure medication (Dilantin) was unavailable because it got lost in the mail.  The Veteran had to go without any medication until he was able to obtain another prescription from VA.  

After a careful review of the claim file, the Board finds that since the last final decision in July 2004, no new and material evidence has been received to reopen the Veteran's claim.  While the evidence received since July 2004 rating decision was not on file at the time of the last final decision, and therefore constitutes "new" evidence; the evidence is not "material" as to be sufficient to reopen the appellant's claim.  Here, the newly received evidence in this case does not pertain to the unestablished fact (that the cause of the Veteran's death was manifested during service, within the first year following separation from service, or shown to be causally related to any aspect of his period of service, including his service-connected seizure disorder) necessary to establish this claim.  

The additional VA treatment records from prior to and at the time of the Veteran's death, including the April 2004 autopsy report, do not provide any material evidence that would be sufficient to reopen the claim.  Essentially, these treatment records only continue to show that the Veteran received treatment for seizure disorder, hypertension, hyperlipidemia, waldenstrom's macroglobulemia and a myopathy disease.  This evidence showed that the Veteran's disorders grew worse closer to the time of his death in 2004, and that he developed arteriosclerotic and hypertensive heart disease which caused a cardiac arrhythmia, which ultimately resulted in his death.  These facts had already been established by the previous VA treatment records which showed an increase in complaints and treatment and the immediate cause of his death.  

None of the additional medical evidence showed vascular or heart-related problems had manifested during the Veteran's service or within the first year following his separation from service.  The additional treatment records do not show that the Veteran had any vascular problems until three decades after his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Also, none of these treatment records shows that the Veteran's macroglobulemia and a myopathy disease was incurred in or related to his period of service.  In addition, none of the additional evidence provides a causal link between the Veteran's cause of death and his service.  See 38 C.F.R. § 3.303.  As such, these treatment records received since 2004 do not constitute material evidence to reopen the claim.

The April 2006 and September 2010 VA medical opinions also are not material to the appellant's claim because both opinions heavily weigh against the claim and could not raise a possibility of substantiating the appellant's claim.  Both VA medical opinions further show that the Veteran's cause of death is not related to his period of service.  The April 2006 VA examiner stated that the cause of the Veteran's death was not related to his inservice exposure to asbestos and that there was no evidence of any asbestos parenchyma involvement.  The September 2010 VA examiner also opined against a link between the cause of the Veteran's death and his period of service.  The September 2010 VA examiner stated that there was no evidence of any vascular heart disease or hypertension in the Veteran's service treatment records.  In addition, the September 2010 VA examiner also opined against a finding that the Veteran's service-connected seizure disorder caused or contributed substantially or materially to the cause of the Veteran's death, and against a finding that the severity of the Veteran's seizure disorder weakened his heart, and in turn, it led to his death.  Both VA medical opinions clearly constitute evidence tending to disprove the appellant's claim that the Veteran's cause of death was in any way related to his period of service, including as secondary to his service-connected seizure disorder.  Neither raises a possibility of substantiating the appellant's claim.

The Board notes that the April 2006 and September 2010 VA medical opinions are new evidence in the sense that they were not of record before the last final decision and that both pertain to the question of whether the cause of the Veteran's death is related to his period of service.  The VA medical opinions, however, are not material because neither of them raises a reasonable possibility of substantiating the appellant's claim.  The additional evidence does not create the possibility of a link between the cause of the Veteran's death and his period of service; rather, the evidence strongly supports a finding against the appellant's claim.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996) (a physician's general medical statement did not constitute material evidence because it did not create the possibility of a nexus).  The April 2006 and September 2010 VA medical opinions do not constitute new and material evidence, and cannot be used to reopen the claim.  See 38 C.F.R. § 3.156(a). 
Lastly, the appellant's statements added to the record since 2004, are largely duplicative of previous arguments and do little more than elaborate on, or repeat, her previous assertions that Veteran's cause of death is related to his period of service.  Also, her statements are insufficient to establish a reasonable possibility of substantiating the claim.  The appellant is competent to describe the Veteran's symptoms that she observed and state when they began, but as a lay person, she is not competent to render an opinion concerning medical causation that goes beyond being obvious merely through lay observations.  Rather, the etiology of the cause of the Veteran's death requires extensive medical knowledge and diagnostic findings, something's that cannot be determined through lay observations.  Therefore, the appellant's statements regarding the etiology of the cause of the Veteran's are neither new, nor material.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In sum, the additional evidence received since the July 2004 rating decision, denying service connection for the cause of the Veteran's death, does not relate to an unestablished fact (medical nexus) necessary to substantiate the appellant's previously-denied claim, and it does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Since the additional evidence is not both "new" and "material", the Board finds that the requirements to reopen the appellant's claim have not been met, and that the Board is precluded from reviewing the merits issue de novo.  

The decision here has been made based on the existing records.  If, however, in the future the appellant is able to provide new and material evidence on this issue, the claim may then be reopened and readjudicated based on the receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 



ORDER

New and material evidence has not been received to reopen the claim for service connection for cause of the Veteran's death, and the petition to reopen the previously denied claim is denied.   



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


